Case 15-08436        Doc 63     Filed 10/18/18     Entered 10/18/18 16:18:32          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 08436
         Katie M Buckley

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/10/2015.

         2) The plan was confirmed on 07/16/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/28/2016, 02/14/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/03/2018, 05/09/2018.

         5) The case was Completed on 03/16/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-08436              Doc 63         Filed 10/18/18    Entered 10/18/18 16:18:32                 Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $15,595.49
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                            $15,595.49


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $4,000.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $640.58
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,640.58

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim        Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed         Paid         Paid
 Capital One Auto Finance                 Unsecured           0.00        410.96           410.96           0.00       0.00
 Capital One Auto Finance                 Secured        8,134.63       1,913.67         1,913.67      1,842.91     481.72
 Carson Pirie Scott                       Unsecured         116.00           NA               NA            0.00       0.00
 Chase Manhattan Mortgage                 Secured       90,898.41           0.00             0.00           0.00       0.00
 Chase Manhattan Mortgage                 Secured        9,700.00           0.00         9,700.00      8,630.28        0.00
 Collect Sys                              Unsecured           1.00           NA               NA            0.00       0.00
 Consumer Finance Crop                    Unsecured           0.00           NA               NA            0.00       0.00
 Dependon Collection Service              Unsecured         617.00           NA               NA            0.00       0.00
 Diversified Co                           Unsecured         460.00           NA               NA            0.00       0.00
 First Premier Bank                       Unsecured         234.00           NA               NA            0.00       0.00
 First Premier Bank                       Unsecured         294.00           NA               NA            0.00       0.00
 HSBC Bank                                Unsecured         249.00           NA               NA            0.00       0.00
 Illinois Bell Telephone Company          Unsecured           0.00        115.24           115.24           0.00       0.00
 Illinois Dept of Revenue 0414            Unsecured           0.00        181.90           181.90           0.00       0.00
 Illinois Dept of Revenue 0414            Priority            0.00        949.96           949.96           0.00       0.00
 Illinois Student Assistance Commiss      Unsecured      8,000.00            NA               NA            0.00       0.00
 Illinois Student Assistance Commission   Unsecured     31,145.00     43,795.51        43,795.51            0.00       0.00
 Midwest Emergency Associates Ltd         Unsecured           0.00      1,034.00         1,034.00           0.00       0.00
 Quantum3 Group                           Unsecured         321.00      1,886.38         1,886.38           0.00       0.00
 Rnb-Fields3                              Unsecured           0.00           NA               NA            0.00       0.00
 Sams Club                                Unsecured         198.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-08436        Doc 63      Filed 10/18/18     Entered 10/18/18 16:18:32             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                 $9,700.00          $8,630.28             $0.00
       Debt Secured by Vehicle                            $1,913.67          $1,842.91           $481.72
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $11,613.67         $10,473.19           $481.72

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                  $949.96               $0.00             $0.00
 TOTAL PRIORITY:                                            $949.96               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $47,423.99               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,640.58
         Disbursements to Creditors                            $10,954.91

 TOTAL DISBURSEMENTS :                                                                     $15,595.49


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/18/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
